COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00971-CR
Trial Court Cause
Number:                     1791565
Style:                      Jason Brian Connor
                            v The State of Texas
                  *
Date motion filed :         April 16, 2013
Type of motion:             Extension of Time to File Reporter's Record
Party filing motion:        Court Reporter
Document to be filed:       Reporter's Record

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             April 15, 2013
         Number of previous extensions granted:
         Date Requested:                                May 22, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 22, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown

Date: April 18, 2013